ACCEPTED
                                                                                                                                                                  03-15-00657-CV
                                                                                                                                                                          7534733
                                                                                                                                                       THIRD COURT OF APPEALS
                                                                                                                                                                  AUSTIN, TEXAS
                                                                                                                                                           10/26/2015 11:45:26 AM
                                                                                                                                                                JEFFREY D. KYLE
                                                                                                                                                                           CLERK




                                                                                                                                 FILED IN
                                                                                                                          3rd COURT OF APPEALS
                                                                                                                              AUSTIN, TEXAS
Kristofer S. Monson                                                                                                                          (512) 936-1820
ASSISTANT SOLICITOR GENERAL                                                                                              10/26/2015
                                                                                                              KRISTOFER.MONSON      11:45:26 AM
                                                                                                                               @TEXASATTORNEYGENERAL   .GOV
                                                                                                                            JEFFREY D. KYLE
                                                                                                                                  Clerk
       October 26, 2015

       Via File and Serve Xpress

       Jeffrey D. Kyle, Clerk
       Third Court of Appeals
       P.O. box 12547
       Austin, Texas 78711

       Re:     03-15-00657-CV Chris Traylor, et al. v. Diana D., as Next Friend of K.D. et al.

       Dear Mr. Kyle:

       Consistent with Texas Rule of Appellate Procedure 6.1(c), I appear as lead counsel in this
       case, representing Chris Traylor, as Executive Commissioner of the Texas Health and
       Human Services Commission, and the Texas Health and Human Services Commission.
       Marc Rietvelt remains appellate counsel, as do the other counsel required to be on the
       signature block by the Attorney General. My contact information is as follows:


                                                    Kristofer S. Monson
                                                    State Bar No. 24037129
                                                    OFFICE OF THE ATTORNEY GENERAL
                                                    P.O. Box 12548 (MC059)
                                                    Austin, Texas 78711-2548
                                                    Tel.: (512) 936-1820
                                                    kristofer.monson@texasattorneygeneral.gov




                 P os t O f fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • ww w. t exa satt or n eygen er a l. gov
                                       Sincerely,

                                       /s/ Kristofer S. Monson
                                       KRISTOFER S. MONSON
                                       Assistant Solicitor General
                                       Lead Appellate Counsel

                                       /s/ Marc Rietvelt
                                       Assistant Attorney General
                                       Appellate Counsel

                                       OFFICE OF THE ATTORNEY GENERAL
                                       P.O. Box 12548 (MC059)
                                       Austin, Texas 78711-2548
                                       Tel.: (512) 936-1820
                                       kristofer.monson@texasattorneygeneral.gov

cc: Benjamin H. Hathaway (via File & Serve Xpress and email)